Citation Nr: 0203061	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  93-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1. Entitlement to an increased evaluation for guttate 
psoriasis, currently rated as 50 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent 
disabling.

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1977.  He also had service from October 1977 to March 1979 
that was terminated under conditions that preclude the 
payment of benefits by VA.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1992 and later RO decisions that increased the 
evaluation for guttate psoriasis from zero to 50 percent, 
denied an increased evaluation for residuals of a right knee 
injury (rated 10 percent), and denied a total rating for 
compensation purposes based on unemployability.  In an April 
1997 decision, the Board denied increased ratings for guttate 
psoriasis and residuals of a right knee injury.  At that 
time, the Board also remanded the issue of entitlement to a 
total rating for compensation purposes based on 
unemployability to the RO for additional development.

A May 1999 RO rating decision denied an increased evaluation 
for the residuals of the right knee injury, and the veteran 
submitted a notice of disagreement.  In February 2000, the 
Board remanded the case to the RO with instructions to send 
the veteran a statement of the case on the issue of 
entitlement to an increased evaluation for residuals of a 
right knee injury.




A September 2000 RO rating decision denied an increased 
evaluation for guttate psoriasis, and the veteran appealed.  
Hence, the issues for appellate consideration are listed as 
shown on the first page of this remand.


REMAND

In correspondence received in April 2000, the veteran 
requested an electronic (video) hearing.  At that time, he 
also waived his right to an in-person hearing before a member 
of the Board.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(2001).  The claims folder should be made 
available to the representative for 
review prior to the hearing, and then 
returned to the Board following existing 
procedures.  Unless additional evidence 
is submitted, a supplemental statement of 
the case is not required.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




